Citation Nr: 1548824	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine (previously low back strain) (hereinafter referred to as a back disability).

2. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for low back strain and assigned an initial evaluation of 40 percent, effective from February 23, 2011; and for radiculopathy of the left lower extremity associated with low back strain and assigned an initial evaluation of 20 percent, effective from February 23, 2011.  An April 2014 rating decision changed the low back strain diagnosis to degenerative disc disease of the lumbosacral spine.  The Veteran appeals for a higher initial evaluation.


FINDINGS OF FACT

1. The back disability has been manifested by forward flexion limited to 30 degrees or less; there has been no unfavorable ankylosis of the thoracolumbar spine or of the entire spine, and there have been no incapacitating episodes of intervertebral disc syndrome (IVDS) in the past 12 months.

2. From February 23, 2011, to July 8, 2013, the Veteran's radiculopathy of the left lower extremity is most appropriately characterized as moderately severe, incomplete paralysis of the sciatic nerve.

3. As of July 9, 2013, the Veteran's radiculopathy of the left lower extremity is most appropriate characterized as moderate, incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 40 percent for the Veteran's back disability have not been met for any period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).

2. From February 23, 2011, to July 8, 2013, the criteria for a 40 percent evaluation, but no greater, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).

3. As of July 9, 2013, the criteria for an evaluation in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claims for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent several VA examinations in September 2011 and July 2013 for his back disability, which also addressed his radiculopathy.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II. Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. Evaluation of Back Disability

Service connection was granted for a back disability in an October 2011 rating decision.  A 40 percent rating was assigned effective February 23, 2011, which is the date of the claim, based on forward flexion of the thoracolumbar spine of 30 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasms, and tenderness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is available for unfavorable ankylosis of the entire cervical spine; where forward flexion of the thoracolumbar spine is 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2); see also Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

VA obtained the Veteran's private medical records from April 2004 to September 2010.  The Veteran consistently reported persistent low back pain, which was ultimately treated with a number of surgeries and physical therapy.

At a September 2011 VA examination, the Veteran reported his current symptomatology.  The initial range of motion (ROM) measurements revealed forward flexion of the thoracolumbar spine at 30 degrees and extension, left and right lateral flexion, and left and right lateral rotation at 0 degrees.  The Veteran was not able to perform repetitive-use testing as the Veteran's back "locked up" at 30 degrees after performing the initial flexion test and thus was not able to perform any further movements.  The VA examiner found that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine; guarding and/or muscle spasm which did not result in abnormal gait or spinal contour; functional loss and/or impairment and additional limitation in ROM of the thoracolumbar spine as a result of less movement than normal and pain on movement; and decreased sensation to light touch.  Additionally, the VA examiner made a specific finding that there had been no incapacitating episodes of IVDS over the past 12 months.  The VA examiner diagnosed the Veteran with lumbar spine strain with radiculopathy in the L3 and L4 distributions, and opined that the low back strain is at least as likely as not related to his in-service treatment for low back pain.

At a July 2013 VA examination, the examiner found that the Veteran was evaluated as 40 percent disabling for his back disability.  Although the Veteran was not able to complete the repetitive-use testing due to pain and his fear of worsening his condition, the initial ROM measurements revealed forward flexion of the thoracolumbar spine at 30 degrees, extension at 0 degrees, and left and right lateral flexion and left and right lateral rotation at 10 degrees.  The VA examiner found that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, pain on movement, and disturbance of locomotion.  He also found that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, and guarding or muscle spasm severe enough to result in an abnormal gait.  The VA examiner also made a specific finding that there had been no incapacitating episodes of IVDS over the past 12 months.

Based on a careful review of all of the evidence, the Board finds that an initial rating in excess of 40 percent for the Veteran's back disability is not warranted for any portion of the appeal period.  Although the evidence shows that the Veteran exhibited an abnormal gait and difficulty walking, regularly using a cane and occasionally a walker, such difficulty walking was not due to a limited line of vision suggesting unfavorable ankylosis.  Indeed, the evidence does not reveal any finding or assertion of unfavorable ankylosis as that term is defined for VA rating purposes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).

The Board acknowledges that the Veteran's service-connected back disability causes persistent low back pain.  The Veteran exhibited pain upon movement at both VA examinations.  Additionally, the Veteran reported to the September 2011 VA examiner that he must lay down and stop all activities when he has flare-ups, which can last for several hours.  He then reported at the July 2013 VA examination that he can hardly walk during flare-ups.

The presence of pain, as described by the Veteran, is certainly a component of disability; however, all compensable levels under the rating schedule for the spine are assigned "with or without symptoms such as pain."  In this sense, the complaints of pain are encompassed by the assigned rating in this case.  While the pain may cause flare-ups that may curtail the Veteran's regular functions for several hours, such instances do not equate to the next higher rating requiring unfavorable ankylosis.  Here, despite the presence of pain upon movement and during flare-ups, the evidence of record demonstrates that the Veteran does not meet the criteria for a 50 percent rating or higher, which would require the presence of unfavorable ankylosis of the thoracolumbar spine. The 40 percent evaluation is therefore appropriate as it already encompasses the provisions of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca considerations.   

The Board also finds that a staged rating is not appropriate.  Although there appears to be a slight worsening of symptoms from the September 2011 to the July 2013 VA examinations with disturbance of location and abnormal gait, the Veteran also exhibited improvement in ROM of the thoracolumbar spine.  More importantly, the Veteran did not exhibit any symptoms which suggest unfavorable ankylosis of the entire thoracolumbar spine at any point.  As such, an evaluation in excess of 40 percent is not warranted for any portion of the period on appeal.

The Board has also considered whether a higher rating may be available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 60 percent rating is available for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  However, there is no evidence that the Veteran suffers from incapacitating episodes within the meaning of the regulations under 38 C.F.R. § 4.71a. Diagnostic Code 5243, Note (1) ("an incapacitating episode is a period of acute signs and symptoms . . . that requires bed rest prescribed by a physician and treatment by a physician").  While the Board acknowledges that occasional flare-ups may be "incapacitating" to some extent, such symptomatology is encompassed by the 40 percent rating assigned under the General Rating Formula and is not of the severity and type contemplated by the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The Board further finds that no separate rating is warranted for neurological disorders as all VA examinations found neurological examination to be normal and there were no diagnoses of bowel or bladder problems.  He also has been service-connected for radiculopathy of the left lower extremity, which is discussed below, and no other new disabilities have been diagnosed.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

In sum, the evidence establishes that, despite the Veteran's symptoms, the Veteran does not approximate any degree of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine and has not had any incapacitating episodes during the past 12 months.  As such, the Board finds that the weight of the evidence is against a rating in excess of 40 percent for a back disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

B. Evaluation of Radiculopathy of Left Lower Extremity

Service connection was granted for radiculopathy of the left lower extremity in an October 2011 rating decision.  A 20 percent rating was assigned effective February 23, 2011, which is the date of the claim, based on moderate, incomplete paralysis.  The 20 percent evaluation was continued in the April 2014 Statement of the Case based on moderate neuritis.

Under Diagnostic Code 8520, an 80 percent rating is available for complete paralysis of the sciatic nerve such that the foot dangles and drops, there is no active movement possible of muscles below the knee, or flexion of the knee is weakened or (very rarely) lost; a 60 percent rating is available for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy; a 40 percent rating is available for incomplete paralysis of the sciatic nerve that is moderately severe; a 20 percent rating is available for incomplete paralysis of the sciatic nerve that is moderate; a 10 percent rating is available for incomplete paralysis of the sciatic nerve that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

VA obtained the Veteran's private medical records from April 2004 to September 2010.  The Veteran consistently reported symptoms such as numbness, tingling, pain, soreness, burning, and weakness radiating down the left lower back down to the left lower leg.

At a September 2011 VA examination, the VA examiner found that the Veteran had severe radiculopathy on the left side.  The examiner noted that the Veteran had moderate constant pain that may be excruciating at times, severe paresthesias and/or dysesthesias, and severe numbness all in his left lower extremity that involved his left femoral nerve as well as his left sciatic nerve.  The sensory exam also revealed that the Veteran had decreased sensation to light touch in the left upper anterior thigh, left thigh/knee, left lower leg/ankle, and left foot/toes.  The Veteran also had a positive straight leg raising test for the left leg, suggesting radiculopathy.  The muscle strength testing revealed normal muscle strength (5 out of 5) except for the left hip flexion and the left knee extension, which were rated as active movement against some resistance (4 out of 5).  The VA examiner specifically found that the Veteran did not have muscle atrophy.

At a July 2013 VA examination, the VA examiner found that the Veteran had moderate radiculopathy on the left side.  The examiner noted that the Veteran had moderate constant pain that may be excruciating at times, mild paresthesias and/or dysesthesias, and mild numbness all in his left lower extremity that involved his left sciatic nerve.  The sensory exam also revealed that the Veteran had decreased sensation to light touch in the left upper anterior thigh, left thigh/knee, left lower leg/ankle, and left foot/toes.  The Veteran also had a positive straight leg raising test for the left leg, suggesting radiculopathy.  The muscle strength testing revealed normal muscle strength (5 out of 5) in the hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no indication of muscle atrophy. 

Based on a careful review of all of the evidence, the Board finds that an initial rating of 40 percent, but not higher, for the Veteran's radiculopathy of the left lower extremity for the period from February 23, 2011, to July 8, 2013, is warranted.  Further, the Board concludes that an initial rating in excess of 20 percent for the period beginning July 9, 2013, is not warranted.

For the period from February 23, 2011, to July 8, 2013, the Board finds that the Veteran's radiculopathy of the left lower extremity is more appropriately characterized as moderately severe, incomplete paralysis of the sciatic nerve.  The Veteran exhibited symptoms such as moderate constant pain that may be excruciating at times, severe paresthesias and/or dysesthesias, severe numbness, and decreased muscle strength in his left hip and left knee.  Additionally, the September 2011 VA examiner found that the Veteran had severe radiculopathy.  However, a rating of 60 percent is not warranted as the evidence clearly demonstrates that the Veteran did not have any indication of muscular atrophy, which is required in order to be evaluated at 60 percent disabling.  As such, a rating of 40 percent disabling for his radiculopathy for the left lower extremity is more appropriate for this period.  See 38 C.F.R. § 4.125a, Diagnostic Code 8520.

For the period beginning July 9, 2013, the Board finds that the Veteran's radiculopathy of the left lower extremity is more appropriately characterized as moderate, incomplete paralysis of the sciatic nerve.  His symptoms improved from the September 2011 VA examination to the July 2013 VA examination and included moderate constant pain that may be excruciating at times, mild paresthesias and/or dysesthesias, mild numbness, and normal muscle strength.  These symptoms would appear to be moderate at most.  Furthermore, the July 2013 VA examiner found that the Veteran's radiculopathy was moderate.  As such, a rating in excess of 20 percent is not warranted for this time period.  See 38 C.F.R. § 4.125a, Diagnostic Code 8520.

Accordingly, a rating of 40 percent is warranted for the period from February 23, 2011, to July 8, 2013.  Beginning July 9, 2013, a rating of 20 percent, but no greater, is warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his thoracolumbar spine and left leg radiculopathy are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine is denied.

From February 23, 2011, to July 8, 2013, entitlement to a disability rating of 40 percent, but not higher, for radiculopathy for the left lower extremity is granted.

As of July 9, 2013, entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


